DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IV in the reply filed on 06/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8, 10, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [KR 2015-0009391] in view of Wang et al. [U.S. Pub. No. 2015/0035640].
Regarding Claim 1, Lee et al. shows a coil electronic component (Figs. 1-4), comprising: 
a support substrate (20) having a first surface (25) and a second 5surface (23) opposing each other (see Figs. 1-4); 
a coil pattern (42) disposed on the first surface (25) of the support substrate (see Figs. 1-4); 
first (22) and second (24) conductive vias penetrating the support substrate (20, see Figs. 1-4) and connected to one end and the other end 10of the coil pattern, respectively (see Figs. 1-4, elements 22 and 24 penetrating element 20 and connected to one end and the other end of element 42); 
an encapsulant (50) encapsulating the support substrate and the coil pattern (see Figs. 1-4); and 
first (left element 80) and second (right element 80) external electrodes disposed on a lower surface (SB) of the encapsulant (see Figs. 1-4) and electrically connected 15to the first (22) and second (24) conductive vias, respectively (see Figs. 1-4), 
wherein the support substrate (20) is disposed between the lower surface (SB) of the encapsulant and the coil pattern (42, see Figs. 1-4).
Lee et al. does not explicitly show an encapsulant encapsulating the support substrate.
Wang et al. shows a coil device (Figs. 2-3) teaching and suggesting an encapsulant (34) encapsulating the support substrate (30) and the coil pattern (32, Paragraph [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an encapsulant encapsulating the support substrate and the coil pattern as taught by Wang et al. for the device as disclosed by Lee et al. to protect the substrate and col pattern from damage while facilitate magnetic coupling and achieve desirable operating characteristics based on design requirements.
Regarding Claim 2, Lee et al. shows first (left element 60) and second (right element 60) connection electrodes disposed in the encapsulant (see Figs. 1-4), and connecting the first (22) and second (24) conductive vias to the first (left element 80) and second (right element 80) external electrodes, respectively (see Figs. 1-4).  
Wang et al. also shows first (left element 35) and second (right element 35) connection electrodes disposed in the encapsulant (see Fig. 3).
Regarding Claim 4, Lee et al. shows the coil pattern (42) disposed only on the first surface (25) among the first and second surfaces of the support substrate (see Figs. 1-4, element 42 disposed only on element 25 of element 20).  
Regarding Claim 105, Lee et al. shows the first (left element 80) and second (right element 80) external electrodes are disposed only on the lower surface (SB) of the encapsulant (see Figs. 1-4, left and right elements 80 are disposed only on element SB of element 50).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Wang et al. as applied to claim 2 above, and further in view of Okura et al. [U.S. Pub. No. 2018/0315541].
Regarding Claim 3, Lee et al. in view of Wang et al. shows the claimed invention as applied above but does not explicitly show each of the first and second connection electrodes has a width greater than a width of each of the first and second conductive vias.
Okura et al. shows an electronic component (Figs.1-3) teaching and suggesting each of the first (11) and second (12) connection electrodes has a width greater than a width of each of the first (271 of element 11) and second (271 of element 12) conductive vias (see Figs. 1-3, elements 11, 12 has a width greater than a width of elements 271 of elements 11, 12, Paragraphs [0078], [0080], [0084]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first and second connection electrodes has a width greater than a width of each of the first and second conductive vias as taught by Okura et al. for the device as disclosed by Lee et al. in view of Wang et al. to reduce load of cutting and prevent peeling from the element body to reduce DC resistance, improve mountability and formation stability (Paragraphs [0008], [0010], [0021]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Wang et al. as applied to claim 2 above, and further in view of Kawarai [EP 1705672 A2].
Regarding Claim 9, Lee et al. in view of Wang et al. shows the claimed invention as applied above but does not explicitly show T3 < T1 + T2, in which T1 and T2 are thicknesses of an upper cover and a lower cover of the encapsulant disposed on and 5below the coil and the support substrate, respectively, and T3 is a sum of thicknesses of the support substrate and the coil pattern.  
Kawarai shows an inductor (Figs. 1-17) teaching and suggesting T3 < T1 + T2, in which T1 and T2 are thicknesses (see Figs. 3, 7C, 17 and Table 2) of an upper cover (top element 30 or 82) and a lower cover (bottom element 30 or 82) of the encapsulant disposed on and 5below the coil and the support substrate, respectively (see Figs. 1-3), and T3 is a sum of thicknesses of the support substrate and the coil pattern (see Figs. 3, 7C, 17 and Table 2, T3 equal is equal to 50+30 = 80 µm and T1 + T2 equal to 50+50 = 100 µm so that T3 < T1 + T2, in addition, Table 2 discloses thickness of magnetic layer of 300 µm and 500 µm which is greater than T3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have T3 < T1 + T2, in which T1 and T2 are thicknesses of an upper cover and a lower cover of the encapsulant disposed on and 5below the coil and the support substrate, respectively, and T3 is a sum of thicknesses of the support substrate and the coil pattern as taught by Kawarai for the device as disclosed by Lee et al. in view of Wang et al. to improve and increase inductance values (Table 2, Paragraph [0064]).

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Wang et al. as applied to claim 2 above, and further in view of Chung et al. [U.S. Pub. No. 2019/0318868].
Regarding Claim 11, Lee et al. in view of Wang et al. shows the claimed invention as applied above but does not explicitly show an electromagnetic shielding portion disposed on a surface of the encapsulant.
Chung et al. shows a magnetic device (Figs. 1A-1D) teaching and suggesting an electromagnetic shielding portion (102, Paragraph [0007]) disposed on a surface (top surface) of the encapsulant (see Fig. 1A-1D, Paragraphs [0046]-[0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an electromagnetic shielding portion disposed on a surface of the encapsulant as taught by Chung et al. for the device as disclosed by Lee et al. in view of Wang et al. to prevent magnetic fields from leaking so to reduce EMI (Abstract).
Regarding Claim 12, Chung et al. shows the electromagnetic shielding portion (102) is disposed on an upper surface of the encapsulant opposing the lower surface (see Figs. 1A-1D, element 102 is disposed on a top surface opposing the bottom surface, Paragraphs [0046]-[0047]).  
Regarding Claim 13, Chung et al. shows the electromagnetic shielding portion (102) is also disposed on a side surface (lateral surface, Paragraphs [0046]-[0047]) connecting the upper surface and the lower surface of the encapsulant (see Figs. 1A-1D).  
Regarding Claim 14, Chung et al. shows a ground electrode (105) disposed on the lower surface of the encapsulant (see Figs. 1A-1D) and connected to the electromagnetic 10shielding portion (102, see Figs. 1A-1D, Paragraphs [0046]-[0047]).  
Regarding Claim 15, Chung et al. shows the ground electrode (105) is disposed between the first (103) and second (104) external electrodes (see Figs. 1A-1D).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837